DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 10/15/21 has been received and considered.  In the response, Applicant amended claims 1 & 3,  canceled claims 2, 8, 11 and added claims 17-20.  Therefore, claims 1, 3-7, 9-10 and 12-20 are pending.
Claim Objections
Claims 9, 10, 15 and 16 are objected to because of the following informalities:  claims 9 & 10 are dependent on cancelled claim 8; claims 15 and 16 appear to be duplicates of claims 13 and 14 and are labeled as “original” where the previous claim set only had 14 claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvick (pat. no. 9,251,663) in view of Finocchio et al. (pub. no. 20060258433), Gotlieb et al. (pub. no. 20200043278) and Cote et al. (pub. no. 20020090986).
Regarding claim 1, Sandvick discloses a method for managing a lottery distribution of lottery funds to customers in a lottery comprising: providing a lottery control system comprising at least one programmed computer (“FIG. 6 is a schematic diagram of a lottery system 102 incorporating the electrical components of ticket vending machines connecting to a central computer 112 which performs the functions described above and to be described below”, col. 15, lines 61-65); 

providing a plurality of lottery cards each comprising a substrate for purchase of the lottery card by a customer of the customers (“The ticket 20 shown in FIG. 4 is similar to the ticket 18, and has legends at positions 50, 52 and 54 corresponding to similarly located legends on ticket 18. Ticket 20 differs from ticket 18 in that it has no scratch-off material covering the space 56”, col. 15, lines 4-10; “FIG. 7 shows an attended merchandise and ticket sales station 120 which typically rests on a counter 142 might appear behind a counter in a small store or other similar location where an attendant is available almost continuously to sell store merchandise and lottery tickets, and where customers usually are denied access to the tickets. A POS terminal 144 is provided for sales of items other than tickets, and, in some embodiments, it is used to sell lottery tickets too”, col. 16. lines 51-58; “The terminal 116 is similar to the stand-alone terminal 86 shown in FIG. 2, except that it is smaller and simplified. Since the terminal is attendant-operated, the terminal does not need either a bill acceptor or credit card reader because the payment for the tickets is handled manually by the attendant, with or without the POS terminal. The unit 116 includes a display screen 138 and an input/output ticket port 140. In addition, an optional keypad 114 is provided, and is connected as shown in FIG. 6”, col. 16, line 62 to col. 17, line 3); 

a unique activation code which is scanned for entry of data identifying the lottery card into the lottery control system  (“Each ticket bears a unique pre-printed identification code 42, 60 or 78. In this case, some of the code is a UPC barcode which is arrayed longitudinally of the ticket so that it can be read when inserted into an activation machine “, col. 14, lines 28-31; “The tickets are dispensed at the station 120 when the customer selects the ticket or tickets which he or she wishes to purchase and pays for them. Then the attendant removes the individual tickets from the rolls, inserts them one by one into the input/output port 140, thus activating them, and determining whether they are winners of the standard game, and also whether they are winners of the progressive jackpot prize”, col. 17, lines 40-46); 

and an access code which is used for entry by the customer into a digital experience provided by the lottery control system on a communication platform accessible by an internet communication device operated by the customer (“One object of this invention is to allow a player to use the Internet or remote communication means (such as cellular connection) to provide the completed play data for a non-completed CAT purchased at a retail location that provides such tickets. For this process, instead of having the completed play data printed or visually displayed at a POS device (e.g., the LTAP unit, lottery terminal, clerk-assisted device, cash register, etc) in the retail location, the player could have the option to purchase the interactive instant winner lottery ticket at the retail location without obtaining the completed play information at the POS device, then have the ability to obtain the completed play data on their mobile phone or from a personal computer by typing in the particular human readable serial number or code on the ticket (or scanning the machine readable bar code, mark or other code on the ticket). This feature could not only allow customers to enjoy playing the tickets at their leisure but providing the tickets as gifts”, col. 28, lines 48-64);

the lottery control system and the lottery cards being arranged such that, prior to receipt of the activation code from a lottery card by the lottery control system, the lottery card is not associated in the lottery control system with any of the outcomes (“Alternatively, the ticket can be non-completed, as well as non-activated, as shown in FIG. 3, and has a scratch-off coating 38 over a set of numbers or symbols to be used in playing a traditional or instant-winner game. However, whether and how much the ticket wins depends upon a completion of the ticket by printing on it further game play data which will allow the owner to determine whether the ticket is a winner, and how much it has won in the normal instant-winner game”, col. 18, lines 51-63; “As stated above, the ticket shown does not have any game play information in human-readable form. In one embodiment of the ticket, there is no play information on the ticket in any form, and instead it is stored in the central computer and supplied when the ticket is purchased. Alternatively, the play data can be generated randomly instead of stored in the central computer. In another embodiment of the ticket, all the play information is provided on the ticket in machine readable form only”, col. 33, lines 55-59); 

reading the activation code of a lottery card; completing a purchase transaction of the lottery card using the POS terminal; transmitting the activation code to the lottery control system; in response to the receipt of the activation code by the lottery control system, selecting  one of the lottery outcomes as a selected outcome and associating the activation code with the selected outcome (“When the ticket 200 is inserted into the slot 180 of the vending machine, the barcode 222 or 224 is read and player is provided the option to obtain the outcome determination information immediately or delay such information for purposes of gifts or playing later on a pc or mobile device. If the decision is made to obtain the information immediately, the printer is instructed by the central computer to print a plurality of "winning numbers" in the space 212 for the player to use in playing the traditional instant winner game. These can be random numbers generated then and there, or they can be pre-determined numbers and stored for that ticket. Alternatively, the printer would print the information on a separate slip of paper. Further, alternatively, the information would be provided via visual display and/or printed display”, col. 20, line 59 to col. 21, line 5); 

the lottery control system operating to display to the customer on said digital experience said selected outcome as a digital experience game mechanic (“As part of the presentation of the completed information or outcome determination, the full or partial simulation of the instant-winner game could be displayed either at the particular machine or device at the retail location on an applicable screen, or on a mobile phone or personal computer”, col. 30, lines 5-9).  
Regarding claim 1, it is noted that Sandvick does not disclose assigning the result from a pool containing a plurality of options for results.  Finocchio however, teaches an instant lottery game where results are assigned from a pool containing a plurality of options (“In 812, an outcome of the chance may be determined by sampling the outcome from a prize pool. For example, the sampling may be random in nature, or conducted in a predetermined order. Example methods of sampling are described in described in the U.S. Provisional Patent Application for a Flexible Online Instant Lottery Game (U.S. Patent Application 60/645,488, filed Jan. 18, 2005). The outcome of the chance may be either losing or winning. A losing outcome may not provide a prize. A winning outcome may provide the player with one or more prizes from the prize pool. For example, the prize pool may contain multiple types of prizes, both monetary and non-monetary. Monetary prizes maybe of different amounts. Non-monetary prizes may include another chance in the lottery game”, [0134]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both, Sandvick and Finocchio are directed to instant lottery games where a lottery chance is resolved upon activation.  To implement the chance resolution as a pool as taught by Finocchio would be to combine prior art elements according to a known method to yield a predictable result. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Sandvick invention to use the pool result determination as taught by Finocchio. To do so would provide predictable results thereby providing predictable revenue requirements for the operator.
In addition, it is noted that Sandvick does not explicitly disclose a POS code allowing purchase of a ticket by scanning through a POS system or transmission of an activation code by the POS terminal.  Gotlieb however, teaches a POS code allowing purchase of a ticket by scanning through a POS system and transmission of an activation code by the POS terminal (“Customers can select a lottery product at any time with no additional interaction with a lottery retailer and drop the pre-printed lottery ticket(s) into their shopping cart. During the checkout process, the pre-printed ticket is scanned by the cashier in the retailer's point of sale (e.g., terminal) as they would scan any other product being purchased. The pre-printed ticket may require one, possibly two scans dependent on the bar code standard used and the technical abilities of the retailer's point of sale system. Upon scanning of the ticket the retailer's point of sale will be updated with the product description and cost. The retailer's point of sale will communicate the transaction type, such as purchase or cancel, and the pre-printed ticket details, such as product information and/or a unique identifier, to other components/parties of the lottery (e.g., a central gaming system, a lottery system, or combinations thereof) though a secure communications channel. Upon receiving information for activating a pre-printed ticket being purchased, the system may initiate a pre-printed ticket wager by validating the pre-printed ticket details, generating the appropriate lottery wager information, for example generating an appropriate number of random numbers for the draw. The generated wager information may then be associated with unique identifier of the pre-printed ticket in the system and the pre-printed ticket activated for the next available draw. Confirmation of the activation, as well as the lottery numbers and draw information, for example when the draw is being held, may be withheld from the retailer's point of sale until payment confirmation is received by the lottery system. The cashier continues to scan the customer's purchases until the cart is empty. The cashier may then process payment as the normal course of action. Prior to the retailer's point of sale closing the sale and printing the receipt, the retailers point of sale system may communicate the payment confirmation and details to the system (e.g., a lottery system or central gaming system). Once payment confirmation is received the system (e.g., via a central gaming system and/or the lottery system) may in turn communicate the lottery numbers and draw information to the retailers point of sale system. This information may be communicated in the form of an image, text or any other message format deemed appropriate. The lottery numbers and draw date assigned to the pre-printed lottery ticket may be printed on the customer's store receipt. The printed receipt with the lottery information is for informational purposes only, and the pre-printed ticket would be required to validate the lottery numbers or to redeem a winning prize”, [0046]).
Exemplary rationales that may support a conclusion of obviousness include use of a known technique to improve similar method in the same way. Here both Sandvick and Gottlieb are directed to a method of purchasing a lottery ticket at a POS.  To implement POS code and transmission by the POS to the lottery back end as taught by Gottlieb would be to use a known technique to improve similar method in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Sandvick invention to use the POS code and transmission by the pos to the lottery back end as taught by Gottlieb. To do so would reduce the amount of hardware required to enable a ticket purchase thereby reducing costs.
Finally, it is noted that Sandvick does not disclose displaying an outcome on the digital experience independent of any game symbols provided on the lottery card.   Cote however, teaches displaying an outcome on a digital experience independent of any game symbols provided on the lottery card (“According to the present invention, there is provided a gambling game to be played on a personal computer. In order to play the computer gambling game of the present invention, the player must first acquire an initiator code and a computer program that embodies the computer gambling game. The initiator code is required by the computer program to play the game and provides information on both the outcome of the game and its workflow.

More specifically, the computer program (hereinbelow also referred to as "computer game") is optionally interactive and provides the player with a sequence of game states. The sequence of game states (also referred to as the "workflow") is a series of states that are computed by the computer game according to the initiator code and the choices of the player. This sequence leads the player from the beginning of the game to its final outcome, also set by the initiator code.

A lottery based on a computer gambling game according to the present invention allows the operator to control the number and nature of gains by issuing the adequate initiator codes. The present invention advantageously allows the implementation of numerous gambling games to be played on a personal computer, without any prejudice to the integrity of the games”, [0032] – [0034]). 
Exemplary rationales that may support a conclusion of obviousness include use of a known technique to improve similar method in the same way. Here both Sandvick and Cote are directed to gambling methods providing a digital experience.  To implement the outcome display of Cote in the Sandvick invention would be to use a known technique to improve a similar method in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Sandvick invention to use the digital outcome display as taught by Cote. To do so would increase the perceived entertainment value of the game.
Regarding claim 4, Sandvick discloses the access code is manually entered (col. 28, lines 52-62).
Regarding claim 5, Sandvick discloses the access code is appended to a URL provided in a QR Code image (col. 28, lines 52-62).
Regarding claim 6, Sandvick discloses the lottery cards are entered into inventory for payment by a retailer to the lottery only when the activation code is activated via a purchase (”In accordance with the present invention, as stated above, the tickets in the machine 150 are non-activated. That means that the central computer 112 (FIG. 6) has not performed the tasks it usually performs when activating the tickets, just as they are loaded into a vending machine or other storage container from which activated, "bearer instrument" tickets are sold. After the ticket has been dispensed, it is activated by inserting it into the input/output slot 180 (also see FIG. 9)”, col. 19, lines 20-27).
Regarding claim 7, Sandvick discloses the lottery cards are entered into inventory for payment by a retailer to the lottery when the lottery card is supplied to the retailer (“It should be understood that the LTAP machine 86 also can be used with a previously activated ticket such as one taken from an ordinary scratch-off ticket vending machine, to enter it into an instant progressive jackpot game”, col. 14, lines 9-12; “There is synergy in the assembly 228 in that when the LTAP unit is used with the enclosed vending machines 150, the machine 150 needs no modifications to enable it to add the progressive jackpot feature to the traditional or non-activated tickets issued by the machine 150. The LTAP unit will activate the ticket, if needed, and enter the ticket for the jackpot, and print and/or display the results, as desired”, col. 22, lines 1-7).
Regarding claim 12, Sandvick discloses the lottery control system comprises a series of interconnected computers having access to the communications network via a networking system (“If the Internet is used for communication between the remote terminals, the "central" computer can be the "cloud" instead of a separate computer arrangement. In fact, the "central" computer can be a distributed computer system, and need not be located in a single location”, col. 28, lines 38-42).
Regarding claim 13, Sandvick discloses the lottery control system comprises a first lottery control component managed by the lottery and a second lottery control component managed by a supplier of the lottery tickets and the lottery cards  (“The components include a central processing unit 106, a code reader 110 to read the identification codes from the pre-printed, non-activated lottery tickets, and send them to the computer 112; a printer 108 for printing information on the ticket and/or on separate paper, and a ticket drive device 123 for moving the inserted ticket past the reader and printer, and ejecting it through the outlet 96; the credit card reader 92 and the bill acceptor 90, both of which send appropriate signals to the CPU when the proper amount of money has been paid, the display 98, and a modem 111 for interconnection with the central computer 112. Optionally, an additional printer is available for printing of promotional cross-marketing type rewards and advertisement. Such rewards and advertisement also can be printed using the same printer 108”, col. 16, lines 4-18).
Regarding claim 14, it is noted that Sandvick does not disclose scrubbing the activation code to ensure it is valid.  Finocchio however, teaches an instant lottery game that scrubs the activation code to ensure it is valid (“The host may verify that the first game identifier is valid in the lottery game being played. The host may also verify that the first set of game data is valid in the lottery game being played. The host may approve the player's purchase”, [0208]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both, Sandvick and Finocchio are directed to instant lottery games where a lottery chance is resolved upon activation.  To implement the security measures as taught by Finocchio would be to combine prior art elements according to a known method to yield a predictable result. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Sandvick invention to use security measures as taught by Finocchio. To do so would prevent fraud or mistake in the form of invalid tickets being activated.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandvick (pat. no. 9,251,663) in view of Finocchio et al. (pub. no. 20060258433) and Gotlieb et al. (pub. no. 20200043278).
Regarding claim 17, Sandvick discloses a method for managing a lottery distribution of lottery funds to customers in a lottery comprising:  providing a lottery control system comprising at least one programmed computer  (col. 15, lines 61-65); 

providing a plurality of lottery cards each comprising a substrate (col. 15, lines 4-10; col. 16. lines 51-58; col. 16, line 62 to col. 17, line 3) 

and each having printed thereon: a unique activation code which is scanned for entry of data identifying the lottery card into the lottery control system (col. 17, lines 40-46); 

and an access code which is used for entry by the customer into a digital experience provided by the lottery control system on a communication platform accessible by an internet communication device operated by the customer (col. 28, lines 48-64); 

 the lottery control system and the lottery cards being arranged such that, prior to receipt of the activation code from a lottery card by the lottery control system, the lottery card is not associated in the lottery control system with any of the outcomes in the pool of outcomes (col. 18, lines 51-63; col. 33, lines 55-59); 

in response to the receipt of the activation code by the lottery control system, selecting from the predetermined pool of instant win lottery outcomes one of the lottery outcomes as a selected outcome and associating the activation code with the selected outcome (col. 20, line 59 to col. 21, line 5);  

the lottery control system operating to display to the customer on said digital experience said selected outcome as a digital experience game mechanic (col. 30, lines 5-9);  

wherein the lottery control system is arranged such that the displayed information on the digital experience comprises the predetermined game outcome and a reveal/skip button which allows the customer to determine the information without participating in the game mechanic (“When payment has been received, the next screen would appear stating, "Show Results," either now or later. The user of the LTAP or the operator of the POS device indicates whether the customer wishes to be told the results of the game now or later, simply by touching one of the spots provided on the touch screen of the display 324. 

If the indication is that the customer does not wish to know the results now, the "Take Ticket" message appears as shown at 330. 

If the customer opts to receive the results immediately, the screen appears showing the outcome determination and winnings, optionally, if any, as shown at 326”, col. 36, lines 9-21).
Allowable Subject Matter
Claims 3, 19 & 20 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on October 15, 2021 have been fully considered but they are not entirely persuasive.
On page 16, Applicant argues that amended claim 1 overcomes the prior art of record because Sandvick only relates to additional play systems.  Examiner respectfully disagrees. Sandvick discloses “Then the attendant removes the individual tickets from the rolls, inserts them one by one into the input/output port 140, thus activating them, and determining whether they are winners of the standard game, and also whether they are winners of the progressive jackpot prize” (col. 17, lines 43-46) which includes a standard game and a progressive jackpot.
On pages 16 - 18, Applicant argues that amended claim 1 overcomes the prior art of record because Sandvick does not have lottery cards not associated with a prize before activation.  Examiner respectfully disagrees. Sandvick discloses “Alternatively, the ticket can be non-completed, as well as non-activated, as shown in FIG. 3, and has a scratch-off coating 38 over a set of numbers or symbols to be used in playing a traditional or instant-winner game. However, whether and how much the ticket wins depends upon a completion of the ticket by printing on it further game play data which will allow the owner to determine whether the ticket is a winner, and how much it has won in the normal instant-winner game”, (col. 18, lines 51-63) and “Alternatively, the play data can be generated randomly instead of stored in the central computer”, (col. 33, lines 55-57).
On pages 19 - 21, Applicant argues that amended claim 1 overcomes the prior art of record because Sandvick does not disclose activating the tickets at the time of purchase.  Examiner respectfully disagrees.  Sandvick discloses “The tickets are dispensed at the station 120 when the customer selects the ticket or tickets which he or she wishes to purchase and pays for them. Then the attendant removes the individual tickets from the rolls, inserts them one by one into the input/output port 140, thus activating them”, (col. 17, lines 40-44).
On pages 22 & 23, Applicant argues that amended claim 1 overcomes the prior art of record because Sandvick does not disclose a digital reveal that does not use any data or information on the game card.  Examiner agrees.  However, it would have been obvious to do so given the teachings of Cote as detailed above.
On pages 23 & 24, Applicant argues that amended claim 1 overcomes the prior art of record because Finocchio does not disclose a digital reveal that does not use any data or information on the game card.  Examiner respectfully disagrees.  Finocchio was used for the teaching of a pool of outcomes and not a digital reveal independent of the information on the game card.
On pages 25 & 26, Applicant argues that amended claim 1 overcomes the prior art of record because Sandvick fails to discloses numerous limitations that amount to intended use or goals of the invention but which are not claimed.
On page 27,  Applicant repeats many of the above arguments to which the Examiner has the same response as detailed above.
On pages 27 & 28, Applicant argues that amended claim 1 overcomes the prior art of record because Gottlieb does not disclose tickets which do not have a pre-sale prize determination or an outcome that is not revealed by data on the ticket.  Examiner respectfully disagrees. Gottlieb was not use for these teachings but rather for the teaching of a use of POS terminal to complete a purchase and activate a ticket.
On pages 28 & 29, Applicant argues that amended claim 1 overcomes the prior art of record because Sandvick does not disclose providing a validation code only with the digital experience and not printed on the ticket.  Examiner agrees.  The rejection based on Sandvick has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715